Too report in this case was as follows '
« The committee on elections find that Ezra Beaman and others, inhabiiaiits of West .Boylston, petition against the rffiht of Silas 'Walker and Benjamin F. Keyes to scats in this house, on the ground, that the warrant, calling the town-rneet-inn sit which they were elected, did not conform to the provisions on. i re r;.n , ww.:,
A certified copy of the warrant was exhibited, which the sitting members admitted to be correct; and the member who offered the peí ilion stated that no other evidence would be offered.
*395The inhabitants were summoned to meet ‘ at one o’clock in the afternoon,’ ‘ to bring in their votes to the selectmen, for a governor, and lieutenant-governor of the commonwealth, and for six senators, on one ballot, for the district of Worcester for the year ensuing. Also to determine the number of representatives said town will choose for the present year. Also to choose one or more representatives to represent them in the general court.’ And the warrant then goes on to specify other subjects to be attended to.
From the above statement it is apparent, that the warrant does not specify (otherwise than by implication, if at ali) the hour at which the polls would be opened. But there is no allegation or suspicion of fraud in this case, or of any injurious result arising from this omission ; and the committee are of opinion, that it is not sufficient to vacate the seats of the sitting members.
The committee therefore report, that the petitioners have leave to withdraw their petition.”
This report was agreed to.1

 62 J. H. 59, 71.